Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claim7-9 & 19-22 are withdrawn in view of the newly discovered reference(s) to Genhua (GB 2479893 A) in view of Park (US Pub no. 2019/0081102 A1).
 Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 19 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genhua (GB 2479893 A) in view of Park (US Pub no. 2019/0081102 A1).
Regarding claim 7, Genhua et al discloses manufacturing method for a junctionless field-effect transistor (fig. 1), the manufacturing method comprising: forming a gate structure(40) on a semiconductor layer (4), the semiconductor layer injected with a same type of dopant(pp. 8, line 21-27); forming a dielectric layer (12/22) on the semiconductor layer (4)on both sides of the gate structure (40); and forming 
Genhua et al fails to teach  of 2 nm to 4 nm; and the dielectric layer comprises zinc oxide (ZnO).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a thickness of 2 nm to 4 nm through routine experimentation since in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Park et al  discloses a semiconductor memory device comprising a tunnel barrier layer (TBL) comprising magnesium-zinc oxide [0095].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Genhua et al with the teachings of Park et al since claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).)

Regarding claim 8, Genhua et al discloses wherein the gate structure comprises: a gate electrode(40); and a gate insulation film (32)formed between the gate electrode and the semiconductor layer (4) fig. 1.
Regarding claim 19, Genhua et al discloses a junctionless field effect transistor (fig. 1)comprising: a semiconductor layer(4) injected with a same type dopant(pp. 8, line 21-27); a gate electrode(40) disposed on a gate insulation(32) film disposed on the 
Genhua et al fails to teach  of 2 nm to 4 nm; and the dielectric layer comprises zinc oxide (ZnO).  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a thickness of 2 nm to 4 nm through routine experimentation since in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Park et al  discloses a semiconductor memory device comprising a tunnel barrier layer (TBL) comprising magnesium-zinc oxide [0095].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Genhua et al with the teachings of Park et al since claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).)

Regarding claim 22, Genhua et al discloses wherein the dielectric layer comprises any one of aluminum oxide (AI2O3), magnesium oxide (MgO)(pp. 12, lines 10-12).
Claim  9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Genhua (GB 2479893 A)in view of Park (US Pub no. 2019/0081102 A1) as applied to claim 7 and further in view of  Lu (US Pub no. 2019/0165103 A1).
Regarding claim 9, Genhua et al as modified by Park et al discloses all the claim limitations of claim 1 but fails to teach wherein the dielectric layer is formed by an ALD (atomic layer deposition) process.
However, Lu et al teaches forming dielectric layers by ALD [0027], It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Genhua et al & Park et al with the ALD process of Lu et al since one of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art in re Niissen851 F.2d 1401,7 USPQ2d 1500 (Fed. Cir. 1988)

Allowable Subject Matter
Claims 1,5,18 & 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record, Genhua (GB 2479893 A), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 1 including: the dielectric layer is doped with n-type material.
Claim 6 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record, Genhua (GB 2479893 A), either singularly or in .
The prior art of record, Genhua et al teaches a spin field effect transistor using ferromagnetic material for source drain electrodes that provide first and second magnetic moments.
Claims 11, 13, &15-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art of record, Genhua (GB 2479893 A), either singularly or in combination, does not disclose or suggest the combination of limitations of claim 11 including: the dielectric layer is doped with an n-type material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813